In an action to recover damages for death by wrongful act, neglect or default, no question is presented as to the negligence or contributory negligence, but the principal question at issue is, In whose employ was the man who operated the crane negligently? On the first trial plaintiff had a verdict, which was reversed on appeal on the ground that it was against the weight of evidence, finding that the operator was the employee of the defendant (248 App. Div. 621). On the new trial the same result was reached, and plaintiff had judgment against the defendant. The question presented was one of fact, and the evidence supports the verdict. Judgment unanimously affirmed, with costs. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.